It is conceded that § 1535 of the Yarmouth zoning bylaw applies to “any legally created lot shown on a recorded plan, as long as all zoning requirements applicable to the lot at the time it was recorded . . . are complied with . . . and as long as all current zoning requirements other than intensity of use regulations are met.” That description encompasses the lots for which the building inspector issued building permits, and the board correctly concluded that the permits were lawful. Section 1534, on which the plaintiff relies, does not prohibit construction otherwise permissible under the zoning by-law. It instead reflects the limited exemptions from amendments to zoning ordinances and by-laws provided by G. L. c. 40A, § 6. The limitations do not apply here because the board is relying not on the exemptions provided by § 1534 but on the one provided by § 1535, which is broader in some respects and narrower in others than the exemptions provided by § 1534 of the by-law and G. L. c. 40A, § 6. The board’s construction of § 1535 does not, as the plaintiff contends, make § 1534 superfluous. The judge correctly ordered judgment for the defendant under Mass.R.Civ.P. 56(c), 365 Mass. 824 (1974).

Judgment affirmed.